FILED
                            NOT FOR PUBLICATION                              DEC 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HARIS AZIZI,                                      No. 08-70449

              Petitioner,                         Agency No. A72 143 638

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General

              Respondent.



                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted November 14, 2011
                             San Francisco, California

Before: NOONAN and BEA, Circuit Judges, and WALTER, District Judge.**

       Haris Azizi (“Azizi”), a native and citizen of Afghanistan, petitions for

review of the decision by the Board of Immigration Appeals (“BIA”) affirming an

Immigration Judge’s (“IJ”) denial of his application for withholding of removal

under 8 U.S.C. § 1231(b)(3). In his opening brief Azizi does not challenge the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for Western Louisiana, sitting by designation.
agency’s finding that he is removable to Germany, or the agency’s denial of his

application for relief under the Convention Against Torture. These issues are

waived. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). Azizi seeks

only review of the agency’s denial of withholding of removal to Afghanistan in the

alternative. We review for substantial evidence. Lolong v. Gonzales, 484 F.3d

1173, 1178 (9th Cir. 2007) (en banc). We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      Azizi did not establish past persecution in Afghanistan. To qualify for

withholding of removal Azizi must demonstrate a clear probability that his life or

freedom will be threatened upon removal to Afghanistan on account of his race,

religion, nationality, membership in a particular social group, or political opinion.

Lanza v. Ashcroft, 389 F.3d 917, 933 (9th Cir. 2004); 8 U.S.C. § 1231(b)(3). Azizi

has not demonstrated that he is more likely than not to suffer harm greater than the

general population of Afghanistan at the hands of the Afghani government or a

group the government cannot or will not control. Singh v. INS, 134 F.3d 962, 967

(9th Cir. 1998); Lolong, 484 F.3d at 1179-80.

      PETITION DENIED.




                                           2